 



EXHIBIT 10.2

 

Director Services Agreement

 

This Director Services Agreement (the “Agreement”) is made and entered into,
effective as of May 25, 2018 (the “Effective Date”), by and between The Crypto
Company, a Nevada corporation (the “Company”), and Ron Levy (“Director”), with
reference to the following:

 

Recital:

 

A. Director and the Company have agreed to execute this Agreement in order to
memorialize the terms and conditions on which Director shall serve on the Board
of Directors (the “Board”) of the Company.

 

Agreements:

 

Now, Therefore, the parties hereto, intending to be legally bound, do hereby
agree as follows:

 

1. Performance of Services

 

1.1 Engagement. The Company hereby engages Director on the general terms and
conditions set forth in this Agreement to provide certain services as a member
of the Board, including but not limited to service on the Compensation
Committee, Audit Committee and/or Nominating and Governance Committee of the
Board, to which Director may be appointed by the Board, as well as any services
related thereto as may be requested by the Company and agreed to by Director
from time to time (collectively, the “Services”).

 

1.2 Business Time. The parties agree that Director shall devote to the
performance of the Services pursuant to this Agreement such time as is mutually
acceptable to Director and the Company, based upon the tasks assigned to
Director by the Company from time to time; provided that Director shall not be
required to devote Director’s exclusive business time to the performance of
Services pursuant to this Agreement.

 

1.3 Acceptance. Director hereby accepts the engagement by the Company pursuant
to this Agreement, and agrees to perform the Services in a competent, efficient,
trustworthy and businesslike manner.

 

2. Compensation. The Company shall not compensate Director other than as
follows:

 

2.1 Reimbursement of Expenses. The Company shall reimburse Director for expenses
paid or incurred by Director directly in connection with performing the
Services, provided that such expenses are reasonable in amount, are incurred for
the benefit of the Company and are supported by itemized accountings and expense
receipts submitted to the Company prior to any reimbursement therefor. Any such
expenses shall be reimbursed within two (2) weeks of Director’s submission of
any such request for reimbursement. Any individual expense exceeding $1,000 must
be approved in advance, in writing, by the Chairman of the Board.

 

 

 

 

3. nondisclosure of Confidential Information and trade secrets. Director shall
not, during the Term or after the termination of this Agreement, divulge,
furnish, make accessible to, or use for the benefit of Director, independently,
or any third party, any information, trade secrets, technical data or know-how
relating to the business, business practices, methods, marketing strategies,
financial information, pricing policies, customers, customer information,
customer lists, products, processes, equipment or other confidential or
proprietary aspect of the business of Company and/or any subsidiary or
affiliate, and including all proprietary and confidential information of any
customer or other party received by Company, except as may be required in good
faith in the course of Director’s engagement with Company or by law, without the
prior written consent of Company, unless such information is already known by
Director prior to the date of engagement or shall become public knowledge (other
than by reason of Director’s breach of this provision). Director acknowledges
and agrees that all trading strategies, policies and operating procedures of the
Company (whether developed by Director or other employees or contractors of the
Company) constitute the confidential information of the Company.

 

4. Independent Contractor

 

4.1 Status. Director acknowledges that in performing Services pursuant to this
Agreement, Director (a) shall be an independent contractor and not an employee
of the Company, (b) shall not be entitled to participate in any fringe benefit
programs established by the Company for the benefit of its employees, and (c)
shall be solely responsible for paying prior to delinquency, and shall
indemnify, defend, and hold the Company free and harmless from and against, all
income taxes, self-employment taxes, and other taxes (including any interest and
penalties with respect thereto) imposed on the fees and expense reimbursements
paid by the Company to Director pursuant to this Agreement.

 

4.2 Limitation on Authority. Director shall not be an agent of the Company and
shall have no authority to independently bind the Company or incur any
liabilities in the name of the Company, except with the prior written consent of
the Board of Directors (which consent may be withheld in the absolute discretion
of the Company).

 

5. Term

 

5.1 Term and Termination. Director shall serve on the Board for a term of one
(1) year from the Effective Date or until Director’s re-election to the Board by
the shareholders or Director’s earlier death, resignation or removal.

 

5.2 Effect of Termination. The Company shall continue to be obligated to (i) pay
Director any pro rata services fee to which Director is entitled under Section
2, above, with respect to the period ending on the effective date of
Termination; and (ii) reimburse Director for all expenses paid or incurred prior
to termination and for which Director is entitled to be reimbursed pursuant to
Section 2, above.

 

6. Miscellaneous

 

6.1 Notices. All notices permitted or required by this Agreement shall be in
writing, and shall be deemed to have been delivered and received (a) when
personally delivered, (b) on the third (3rd) business day after the date on
which deposited in the United States mail, postage prepaid, certified or
registered mail, return receipt requested, (c) on the date on which transmitted
by facsimile, email, or other electronic means producing a tangible receipt
evidencing a successful transmission , or (d) on the next business day after the
day on which deposited with a regulated public carrier (e.g., Federal Express),
freight prepaid, addressed to the party for whom intended at the address,
facsimile number, or email set forth on the signature page of this Agreement, or
such other address, notice of which has been delivered in a manner permitted by
this Section 6.1.

 

 

 

 

6.2 Indemnification. The Company agrees to indemnify Director accordance with
the provisions set forth in Exhibit A hereto, which is incorporated herein by
this reference.

 

6.3 Further Assurances. Each party agrees, upon the request of the other party,
to make, execute, and deliver such additional documents, and to take such
additional actions, as may be reasonably necessary to effectuate the purposes of
this Agreement.

 

6.4 Complete Agreement; Amendments. This Agreement and the Exhibit hereto (a)
contain the entire agreement and understanding between the parties and supersede
all prior and contemporaneous agreements and understandings, whether oral or
written, concerning Director’s engagement with the Company, and (b) shall not be
modified or amended, except by a written instrument executed after the effective
date hereof by the party sought to be charged with such amendment or
modification.

 

6.5 Counterparts; Electronic Signatures. This Agreement may be executed in
counterparts, each of which shall be deemed an original and both of which, taken
together, shall be one and the same instrument, binding on each signatory. A
copy of this Agreement that is executed by a party and transmitted by that party
to the other party by facsimile or email shall be binding on the signatory to
the same extent as a copy hereof containing the signatory’s original signature.

 

6.6 Attorneys’ Fees. If any action is commenced to construe this Agreement or to
enforce any of the rights and duties created herein, including the
indemnification rights of Director set forth in Exhibit A, then the party
prevailing in that action shall be entitled to recover its costs and attorneys’
fees in that action, as well as all costs and fees of enforcing any judgment
entered therein.

 

6.7 Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with applicable provisions of Nevada law (other than its
conflict-of-law principles), and each party hereby consents to the jurisdiction
of the state courts of the State of California for purposes of all actions
commenced to construe or enforce this Agreement.

 

[Signatures appear on the following page.]

 

 

 

 

In Witness Whereof, the parties hereto have executed this Agreement, effective
as of the Effective Date.

 



“Company:”   “Director:”       THE CRYPTO COMPANY       a Nevada corporation    
            By: /s/ Ivan Ivankovich   By: /s/ Ron Levy   Ivan Ivankovich, Chief
Financial Officer     Ron Levy



 

May 25, 2018   May 25, 2018 Date   Date

 

Address for Notices: Address for Notices:     23805 Stuart Ranch Road, Suite 235
23805 Stuart Ranch Road, Suite 235 Malibu, CA 90265 Malibu, CA 90265 Attn: Ivan
Ivankovich Attention: Ron Levy     Email: ivan@fullstackfinance.com Email:
ron@tcc.co



 

 

 

 

Exhibit A

 

Indemnification of Director

 

1. Indemnity of Director.

 

(a) The Company hereby agrees to hold harmless and indemnify Director to the
fullest extent permitted by law, as such laws may be amended from time to time.
In furtherance of the foregoing indemnification, and without limiting the
generality thereof. Director shall be indemnified against all Expenses (as
hereinafter defined), judgments, penalties, fines and amounts paid in settlement
actually and reasonably incurred by Director, or on Director’s behalf, in
connection with such Proceeding or any claim, issue or matter therein, if
Director (i) is not liable pursuant to NRS Section 78.138; or (ii) acted in good
faith and in a manner Director reasonably believed to be in or not opposed to
the best interests of the Company, and with respect to any criminal Proceeding,
had no reasonable cause to believe Director’s conduct was unlawful. The
termination of any action, suit or proceeding by judgment, order, settlement,
conviction or upon a plea of nolo contendere or its equivalent, does not, of
itself, create a presumption that the person is liable pursuant to NRS Section
78.138 or did not act in good faith and in a manner which he or she reasonably
believed to be in or not opposed to the best interests of the corporation, or
that, with respect to any criminal action or proceeding, he or she had
reasonable cause to believe that the conduct was unlawful.

 

(b) Director shall be indemnified to the extent Director becomes a party or is
threatened to be made a party to any threatened, pending or completed action or
suit by or in the right of the Company to procure a judgment in its favor by
reason of the fact that Director is or was a director of the Company, or is or
was serving at the request of the Company as a director against Expenses,
including amounts paid in settlement and attorneys’ fees actually and reasonably
incurred by the person in connection with the defense or settlement of the
action or suit if Director (i) is not liable pursuant to NRS Section 78.138; or
(ii) acted in good faith and in a manner Director reasonably believed to be in
or not opposed to the best interests of the Company.

 

(c) Director shall not be indemnified for any claim, issue or matter as to which
Director has been adjudged by a court of competent jurisdiction, after
exhaustion of all appeals therefrom, to be liable to the Company or for amounts
paid in settlement to the Company, unless and only to the extent that the court
in which the action or suit was brought or other court of competent jurisdiction
determines upon application that in view of all the circumstances of the case,
Director is fairly and reasonably entitled to indemnity for such expenses as the
court deems proper.

 

2. Additional Indemnity. In addition to, and without regard to any limitations
on, the indemnification provided for in Section 1 of this Agreement, the Company
shall and hereby does indemnify and hold harmless Director against all Expenses,
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by her or on her behalf if, by reason of her status as
director, she is, or is threatened to be made, a party to or participant in any
Proceeding (including a Proceeding by or in the right of the Company),
including, without limitation, all liability arising out of the negligence or
active or passive wrongdoing of Director. The only limitation that shall exist
upon the Company’s obligations pursuant to this Agreement shall be that the
Company shall not be obligated to make any payment to Director that is finally
determined (under the procedures, and subject to the presumptions, set forth in
Section 5 hereof) to be unlawful.

 

 

 

 

3. Contribution.

 

(a) Whether or not the indemnification provided in Sections 1 and 2 hereof is
available, in respect of any threatened, pending or completed action, suit or
proceeding in which the Company is jointly liable with Director (or would be if
joined in such action, suit or proceeding), the Company shall pay, in the first
instance, the entire amount of any judgment or settlement of such action, suit
or proceeding without requiring Director to contribute to such payment and the
Company hereby waives and relinquishes any right of contribution it may have
against Director. The Company shall not enter into any settlement of any action,
suit or proceeding in which the Company is jointly liable with Director (or
would be if joined in such action, suit or proceeding) unless such settlement
provides for a full and final release of all claims asserted against Director.

 

(b) The Company hereby agrees to fully indemnify and hold Director harmless from
any claims of contribution which may be brought by officers, directors, or
employees of the Company, other than Director, who may be jointly liable with
Director.

 

4. Advancement of Expenses. Notwithstanding any other provision of this
Agreement, the Company shall advance all Expenses incurred by or on behalf of
Director in connection with any Proceeding by reason of Director’s status as a
director of the Company within thirty (30) days after the receipt by the Company
of a statement or statements from Director requesting such advance or advances
from time to time, whether prior to or after final disposition of such
Proceeding. Such statement or statements shall reasonably evidence the Expenses
incurred by Director and shall include or be preceded or accompanied by a
written undertaking by or on behalf of Director to repay any Expenses advanced
if it shall ultimately be determined that Director is not entitled to be
indemnified against such Expenses. Any advances and undertakings to repay
pursuant to this Section 4 shall be unsecured and interest free.

 

5. Procedures and Presumptions for Determination of Entitlement to
Indemnification. The parties agree that the following procedures and
presumptions shall apply in the event of any question reasonably asked in good
faith as to whether Director is entitled to indemnification under this
Agreement:

 

(a) To obtain indemnification under this Agreement, Director shall submit to the
Company a written request, including therein or therewith such documentation and
information as is reasonably available to Director and is reasonably necessary
to determine whether and to what extent Director is entitled to indemnification.
The Secretary of the Company shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that Director has requested
indemnification. Notwithstanding the foregoing, any failure of Director to
provide such a request to the Company, or to provide such a request in a timely
fashion, shall not relieve the Company of any liability that it may have to
Director unless, and to the extent that, such failure actually and materially
prejudices the interests of the Company.

 

(b) Upon written request by Director for indemnification pursuant to the first
sentence of Section 5(a) hereof, a determination with respect to Director’s
entitlement thereto shall be made in the specific case by (1) a majority vote of
the Disinterested Directors, or (2) if so directed by the Board, by the
stockholders of the Company. For purposes hereof, Disinterested Directors are
those members of the Board who are not parties to the action, suit or proceeding
in respect of which indemnification is sought by Director.

 

(c) Director shall cooperate with the person, persons or entity making such
determination with respect to Director’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Director and
reasonably necessary to such determination. Any member of the Board or
stockholder of the Company shall act reasonably and in good faith in making a
determination regarding Director’s entitlement to indemnification under this
Agreement.

 

 

 

 

6. Exception to Right of Indemnification. Notwithstanding any provision in this
Agreement, the Company shall not be obligated under this Agreement to make any
indemnity in connection with any claim made against Director:

 

(a) for which payment has actually been made to or on behalf of Director under
any insurance policy or other indemnity provision, except with respect to any
excess beyond the amount paid under any insurance policy or other indemnity
provision; or

 

(b) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Director of securities of the Company within the meaning of Section
16(b) of the Securities Exchange Act of 1934, as amended, or similar provisions
of state statutory law or common law; or

 

(c) in connection with any Proceeding (or any part of any Proceeding) initiated
by Director, including any Proceeding (or any part of any Proceeding) initiated
by Director against the Company or its directors, officers, employees or other
indemnitees, unless (i) the Board authorized the Proceeding (or any part of any
Proceeding) prior to its initiation, or (ii) the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable Law.

 

7. Duration of Agreement. All agreements and obligations of the Company
contained herein shall continue during the period Director is an officer or
director of the Company (or is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise) and shall continue thereafter so long as
Director shall be subject to any Proceeding (or any proceeding commenced under
Section 6 hereof) by reason of her status as a director of the Company, whether
or not she is acting or serving in any such capacity at the time any liability
or expense is incurred for which indemnification can be provided under this
Agreement.

 

8. Definitions. For purposes of this Agreement:

 

(a) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, amounts paid in settlement by Director or the amount of
judgments or fines against Director, and all other disbursements or expenses
actually and reasonably incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, participating, or being or
preparing to be a witness in a Proceeding, or responding to, or objecting to, a
request to provide discovery in any Proceeding.

 

(b) “Law” means the governing law of the State of Nevada, as such law shall be
amended from time to time.

 

(c) “NRS” means the Nevada Revised Statutes, as amended from time to time.

 

(d) “Proceeding” includes any threatened, pending or completed action, suit, or
any other actual, threatened or completed proceeding and whether civil,
criminal, administrative or investigative, by reason of his or her status as a
director of the Company, by reason of any action taken by him or her or of any
inaction on his part while acting in his or her status as a director of the
Company; in each case whether or not he is acting or serving in any such
capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement; including one pending on
or before the date of this Agreement.

 

9. Notice By Director. Director agrees promptly to notify the Company in writing
upon being served with or otherwise receiving any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification covered hereunder. The failure
to so notify the Company shall not relieve the Company of any obligation which
it may have to Director under this Agreement or otherwise unless and only to the
extent that such failure or delay materially prejudices the Company.

 

 

 

 

